DETAILED ACTION
This office action is in response to applicant’s filing dated September 6, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 3, 5, 7-14, 17, and 19-27 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 6, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3, 5, 14, 17, and 21-26; and cancelation of claim(s) 2, 4, 6, 15, 16, and 18.  
Applicants elected without traverse Group I, drawn to a pharmaceutical combination comprising at least one immunomodulatory compound and belinostat or a pharmaceutically acceptable salt thereof as the elected invention and a pharmaceutical combination comprising ipilimumab and nivolumab as the elected species in the reply filed on August 4, 2020.  The requirement is still deemed proper.  Claim(s) 11-14 17, 19, and 20 remain withdrawn.  The Examiner notes that the claims as written no longer read on the elected species: combination of ipilimumab and nivolumab.  In view of the claim amendment requiring a single immunomodulatory compound, the Examiner has expanded examination to encompass a composition comprising nivolumab as the single immunomodulatory compound.  In view of the claim amendment, claims 3 and 22 no longer read on the examined species, thus claims 3 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claims 1, 5, 7-10 and 21, 23-27 are presently under examination as they relate to the elected species: ipilimumab and nivolumab.  

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
	
Priority
The present application is a 371 of PCT/EP2017/054081 filed on February 22, 2017, which claims benefit of US Provisional Application Nos. 62/298,445, and 62/298,445, filed on February 22, 2016 and US Provisional Application No. 62/409,708 filed October 18, 2016.  The effective filing date of the instant application is February 22, 2016. 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8-10, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Topalian et al (J Clin Oncol, 2014; 32:1020-1030) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018).
Regarding claims 1, 5, 8, 21, 23, and 24, Topalian teaches survival, durable tumor remission, and long-term safety in patients with advanced melanoma receiving nivolumab (title); patients with advanced melanoma (N = 107) enrolled between 2008 and 2012 received intravenous nivolumab in an outpatient setting every 2 weeks for up to 96 weeks and were observed for overall survival, long-term safety, and response duration after treatment discontinuation; overall survival following nivolumab treatment in patients with advanced treatment–refractory melanoma compares favorably with that in literature studies of similar patient populations; responses were durable and persisted after drug discontinuation; and long-term safety was acceptable (Abstract).  Thus, Topalian teaches a pharmaceutical composition comprising nivolumab.  Topalian does not explicitly teach a pharmaceutical combination comprising nivolumab and belinostat.    
However, Woods teaches HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade (title); targeting the immune system by blocking checkpoint molecules has generated durable responses, with overall responses rates of 10% to 15% and 30% to 40% when blocking CTLA-4 or PD-1, respectively; these results led to the FDA approval of the anti–CTLA-4 antibody ipilimumab in 2011 and the anti–PD-1 antibodies pembrolizumab and nivolumab in 2014 (page 1375, right, 1st paragraph); PD-L1 expression was enhanced with LBH589, MS275, and MGCD0103 treatment (three representative patient samples in Fig. 2A); PDX101 (belinostat), a panHDAC inhibitor, similarly upregulated PD-L1 expression; furthermore, these four inhibitors had a clear dose-dependent effect, with higher concentrations resulting in even greater expression of PD-L1 (page 1379, right, 2nd paragraph); therapeutically, combining the HDAC inhibitor LBH589 with PD-1 blockade in vivo enhanced antitumor activity compared with either agent alone, resulting in a delay in tumor progression and an increase in OS in murine melanoma (page 1383, right, 2nd paragraph); results demonstrate clinical relevance for the immune effects of HDAC inhibitors and provide a rationale for the clinical evaluation of PD-1 blockade in combination with HDAC inhibition.
As such, since Topalian teaches a pharmaceutical combination comprising nivolumab, and since Woods teaches that nivolumab is an PD-L1 inhibitor, belinostat is a HDAC inhibitor, and HDAC inhibition upregulates PD-1 ligands in melanoma and augments immunotherapy with PD-1 blockade, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the pharmaceutical composition taught by Topalian to further comprise belinostat with an expectation of success, since the prior art establishes that belinostat is an HDAC inhibitor that upregulates PD-1 ligands and may augment immunotherapy with PD-1 blockade.

Regarding claims 8-10, which are directed to the use of the claimed pharmaceutical combination for the treatment of cancer, hepatocellular carcinoma, and breast cancer, respectively, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed pharmaceutical combination as treatment for cancer, hepatocellular carcinoma, or breast cancer), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a pharmaceutical combination and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the practice of the method of claims 1, 5, 8-10, 21, 23 and 24 with a reasonable expectation of success.


Claims 7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Topalian et al (J Clin Oncol, 2014; 32:1020-1030) in view of Woods et al (Cancer Immunol Res, 2015; 3(12):1375–85, published online August 21, 2015, cited in the IDS filed August 22, 2018) as applied to claims 1, 5, 8-10, 21, 23 and 24 above, and further in view of Sehested et al (WO 2009/109861 A1, cited in a previous Office Action).
The combination of Topalian and Woods suggest all the limitations of claim 7 (see above 103 rejection), except wherein the belinostat is formulated with arginine.
However, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion (page 2, lines 18-20).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with arginine for use in a pharmaceutical combination comprising ipilimumab, nivolumab, and belinostat with a reasonable expectation of success, since the prior art establishes that compositions of belinostat are known to be formulated with arginine, thus resulting in the combination of claim 7 with a reasonable expectation of success.

Regarding claims 25-27, Sehested teaches liquid formulations of Belinostat™ further comprising L-arginine, wherein the Belinostat™ is freely soluble, and which are suitable for administration by injection, infusion, intravenous infusion.  Topalian teaches intravenous doses of nivolumab were administered in patients (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the belinostat with nivolumab for use in a solution for intravenous infusion with a reasonable expectation of success, since the prior art establishes that compositions of belinostat and compositions comprising nivolumab are known to be formulated in formulations suitable for intravenous infusion, thus resulting in the combination of claim 25-27 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
	Claims 1, 5, 7-10, 21, 23, and 24 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628